Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 25, 2018

                                       No. 04-18-00445-CR

                                    Nelson Anthony JASSO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2017 CRB 696 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        A timely notice of appeal is necessary to invoke our jurisdiction. Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996). A late notice of appeal may be considered timely so as to invoke our jurisdiction if (1) it
is filed in the trial court within fifteen days of the last day allowed for filing; (2) a motion for
extension of time is filed in the court of appeals within fifteen days of the last day allowed for
filing the notice of appeal, and (3) the court of appeals grants the motion for extension of time.
See TEX. R. APP. P. 26.3.

        Here, the trial court imposed or suspended sentence on May 16, 2018. Because appellant
did not file a motion for new trial, his notice of appeal was due on June 15, 2018. A motion for
extension of time to file appellant’s notice of appeal was due on June 30, 2018, which was a
Saturday. On Monday, July 2, 2018, appellant filed a motion for extension of time to file his
notice of appeal in this court. On Monday, July 2, 2018, appellant filed a notice of appeal in the
trial court. The motion for extension of time to file appellant’s notice of appeal and the notice of
appeal were filed in accordance with Rule 26.3. See TEX. R. APP. P. 4.1. (providing that if the last
for computing a period prescribed by the appellate rules falls on a Saturday, Sunday, or legal
holiday, the period extends to the end of the next day that is not a Saturday, Sunday, or legal
holiday).

        Therefore, we GRANT appellant’s motion for extension of time to file his notice of
appeal. See TEX. R. APP. P. 26.3. We RETAIN this appeal on our docket.
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court